Citation Nr: 0305898	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On July 20, 1999 the RO denied service connection for PTSD on 
the basis that the veteran's claim was not well grounded.  
The veteran was notified of that decision in August 1999.  
This decision became final in August 2000.  In May 2001 the 
RO readjudicated this issue on a de novo basis in conjunction 
with the Veterans Claims Assistance Act of 2000 (VCAA), which 
was signed into law on November 9, 2000. The Board concurs 
with the RO on this procedural aspect of the veteran's claim.  


FINDING OF FACT

PTSD is not currently demonstrated.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issue.  In 
addition, the veteran was furnished a letter by the RO in 
March 2001 that fully provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded three VA examinations during 
the course of this claim.  The veteran received a hearing 
before the undersigned member of the Board in May 2001.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  

Factual Background

The served on active duty from February 1943 to December 
1945.  During this time, he participated in battles and 
campaigns in Normandy, Northern France, Rhineland and Central 
Europe.  He was awarded the Combat Infantryman's Badge, 
Purple Heart Medal, and the Bronze Star Medal in addition to 
other decorations. Service medical records do not demonstrate 
that the veteran had a complaint of manifestation of a 
psychiatric disorder during service.  On examination for 
separation from active duty, the psychiatric diagnosis was 
normal.  The veteran was afforded VA examinations in March 
1947 and March 1948.  On those occasions, he did not have a 
complaint of a psychiatric nature and no psychiatric 
evaluation was undertaken.  

An examination for PTSD was conducted by a VA psychologist in 
June 1998.  At that time, the veteran's military history was 
reviewed.  Numerous traumatic events were described including 
participation in the Normandy invasion and sustaining a shell 
fragment wound in combat.  After an extensive evaluation, the 
examiner stated that the veteran did not describe sufficient 
symptoms associated with PTSD for a diagnosis to be made.  No 
other psychiatric illness was found.  

A statement, dated in November 2000, was received from a VA 
staff psychologist.  He related that he had conducted a 
psychological evaluation and had diagnosed the veteran with 
PTSD related directly to experiences in combat during World 
War II.  

An examination was conducted by VA in February 2001.  A 
psychiatrist who had not previously examined the veteran 
conducted a thorough review of the record to ascertain 
whether or not the veteran had PTSD.  The veteran's claims 
folder was reviewed.  After the complete evaluation, the 
examiner concluded that there was no evidence of 
symptomatology severe or chronic enough to warrant a clinical 
diagnosis of any kind, including PTSD.  It was noted that the 
veteran exhibited several symptoms such as irritability, 
hypervigilance and difficulty sleeping, but not to the extent 
that the criteria for a diagnosis of PTSD were met.  

In April 2001 the RO requested a psychiatric evaluation by a 
Board Certified psychiatrist.  The examination was conducted 
by VA in May 2001.  Again, a psychiatrist who had not 
previously evaluated the veteran performed the evaluation.  
The veteran's medical records were again reviewed, to include 
two psychological reports, and a thorough psychiatric 
interview undertaken.  The veteran was, once again, found to 
have no psychiatric disorder, including PTSD.  The diagnosis 
was "no diagnosis."

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in May 2002.  He related his 
combat experiences and he and his spouse gave details of the 
symptoms that they believed were related to PTSD.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

Initially, the Board notes the veteran's extensive combat 
record relative to his service in WWII.  

The veteran is seeking service connection for PTSD.  This 
disorder, which is often associated with traumatic incidents 
of combat similar to those that the veteran was no doubt 
exposed during World War II, may be service connected despite 
the fact that it does not become manifest until many years 
after service.  The difficulty with this case is that the 
evidence shows that the veteran does not currently exhibit 
enough symptoms of this disease for a confirmed diagnosis to 
be made.  While one VA psychologist has rendered the 
diagnosis of PTSD, another, who evaluated the veteran two 
years earlier, did not.  In an attempt to ascertain the 
truth, VA scheduled the veteran for two psychiatric 
evaluations by two different psychiatrists.  After extensive 
evaluation they were in agreement that the veteran current 
does not have PTSD.  

It has been argued, at the hearing on appeal, that VA should 
not have scheduled additional examinations, but should have 
simply accepted the diagnosis rendered in November 2000.  The 
Board notes; however, that the first diagnosis was that there 
was no psychiatric disease and the additional examinations 
were conducted to sort out the discrepancy of divergent 
diagnoses.  In this case, the Board finds that the two 
extensive psychiatric evaluations that were conducted in 
2001, are more probative than the single psychological 
evaluation conducted a year earlier.  Therefore, he Board 
finds that the preponderance of the evidence is against the 
veteran's claim and service connection must be denied.  


ORDER

Service connection for PTSD is denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

